Case 9:19-cv-80825-DMM Document 36 Entered on FLSD Docket 11/11/2019 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                   CASE NO: 19-CV-80825-DMM

  JENNIFER QUASHA, on behalf of her
  son, H.Q., a minor

           Plaintiffs

  vs.

  CITY OF PALM BEACH GARDENS, FLORIDA

        Defendants
  __________________________________________/

                                UNOPPOSED MOTION TO STRIKE

           COMES NOW, Plaintiff, JENNIFER QUASHA, on behalf of her son, H.Q., by and

  through the undersigned counsel, and pursuant to Rule 7(b), Federal Rules of Civil Procedure,

  hereby move this Court to strike Plaintiff’s Complaint [DE-1] filed in this matter, and replace it

  with the attached, redacted version of Plaintiff’s Complaint, and in support thereof states as follows:

        1. On June 21, 2019, Plaintiff’s filed the initial Complaint against Defendants, CITY OF

           PALM BEACH GARDENS, in this matter [DE-1].

        2. The undersigned inadvertently filed the Complaint with the minor’s name on page 4 instead

           of his initials as the rest of the Complaint, and has been recently advised by this Court of

           the error, and instructed to file a redacted version of the Complaint accordingly.

        3. Plaintiff’s Complaint with the minor’s name redacted, and to replace the initial version

           filed on June 21, 2019 attached hereto as Exhibit “A”.

        4. The undersigned has conferred with counsel for Defendant who has informed the

  undersigned that Defendant does not oppose the Court granting the relief requested herein.
Case 9:19-cv-80825-DMM Document 36 Entered on FLSD Docket 11/11/2019 Page 2 of 2
                                                         Quasha v. City of Palm Beach Gardens, FL
                                                                      Case No.: 19-cv-80825-DMM
                                                                                       Page 2 of 2

         WHEREFORE, Plaintiff, JENNIFER QUASHA, on behalf of her son, H.Q, respectfully

  request this Court to strike [DE -1] from the public docket and replace it with the attached properly

  redacted Complaint.

         Respectfully submitted this 11th day of November, 2019.


                                        By: s/ Matthew W. Dietz _____
                                        Matthew W. Dietz, Esq.
                                        Florida Bar No. 84905

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 11th day of November, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which will send notice of

  electronic filing to all parties and counsel of record in the herewith service list, or in some other

  authorized manner for those counsel or parties who are not authorized to receive notices

  electronically.

                                        DISABILITY INDEPENDENCE GROUP, INC.
                                        2990 Southwest 35th Avenue
                                        Miami, Florida 33133
                                        Tel: (305) 669-2822
                                        Fax: (305) 442-4181
                                        Email: Mdietz@justDIGit.org
                                               aa@justdigit.org

                                        By: s/ Matthew W. Dietz
                                        MATTHEW W. DIETZ, ESQ.
                                        Florida Bar No.: 0084905




        Disability Independence Group, 2990 Southwest 35th Avenue, Miami, Florida 33133
